UNITED STATES DISTRICT COURT                      FILED
                               FOR THE DISTRICT OF COLUMBIA                        MAY 1 :~ ?8m
                                                                             Clerk, U.S. District & Bankruptcy
Craig,                                        )                             Courts for the District of Columbia
                                              )
                Plaintiff,                    )
                                              )
                v.                            )       Civil Action No.

United States Government,
                                              )
                                              )
                                                                             10 0769
                                              )
                Defendants.                   )

                                        MEMORANDUM OPINION

         Plaintiff Craig (no last name) has filed an application to proceed without prepayment of

fees and a pro se complaint. The application will be granted and the complaint will be dismissed

for failure to state a claim upon which relief may be granted.

         Craig, who identifies himself in the caption as a temporary resident of "Saint Elizabeth's

Psychiatric Hospital," brings this suit against the federal government. Providing no factual

predicate, he concludes that the federal government is responsible for the alleged murder of his

mother, baby brother, and his own "spiritual murder." Complaint ~ 5. This complaint warrants

dismissal because it appears to arise from "factual contentions [that] are clearly baseless" and

"describ[e] fantastic or delusional scenarios." Neitzke v. Williams, 490 U.S. 319,327-28 (1989)

(determining that courts have the "unusual power to pierce the veil of the complaint's factual

allegations and dismiss those claims whose factual contentions are clearly baseless").

Accordingly, this complaint will be dismissed as frivolous. See 28 U.S.C. § 1915(e)(2)(B)(ii).

         A separate order accompanies this memorandum




Date:    r           ~o
                          (
                              2-